United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Glenholden, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-981
Issued: December 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 14, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ schedule award decision dated February 11, 2008. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this schedule award decision.
ISSUE
The issue is whether appellant has more than a five percent permanent impairment for the
left lower extremity.
FACTUAL HISTORY
Appellant, a 50-year-old letter carrier, injured his left knee on August 2, 2000 while
trying to avoid an approaching dog. He filed a claim for benefits, which the Office accepted for
left knee and left leg sprain and torn medial meniscus of the left knee.
Appellant underwent a medial meniscectomy on his left knee to repair a torn medial
meniscus on September 22, 2000.

In a report dated September 24, 2007, Dr. Richard I. Zamarin, Board-certified in
orthopedic surgery, stated:
“Examination of [appellant’s] left knee revealed well-healed arthroscopic portals.
There was no joint effusion. There was no tenderness along the medial joint line.
He had full range of motion of his left knee. There was no crepitus during range
of motion. There was no varus or valgus laxity. Lachman test was negative.
Posterior drawer was negative. Pivot shift was negative. [Appellant] ambulated
without an antalgic gait or assisted devices.
“Examination of [appellant’s] left heel revealed full range of motion of his ankle
and subtalar joint. There was tenderness on the plantar aspect of his left
calcaneus.”
Dr. Zamarin found that appellant had a seven percent left lower extremity impairment
pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (fifth edition) [A.M.A., Guides]. He derived this rating based on Table 17-31 at
page 544, from which he derived a five percent left lower extremity impairment based upon the
nature of his injury and appellant’s complaints of patellofemoral pain with crepitus without joint
space narrowing, while carrying heavier objects and walking, as shown by x-rays; and from
Table 17-33 at page 546, which yielded a two percent left lower extremity impairment for a
partial medial meniscectomy. Dr. Zamarin further stated:
“There is no diagnosed-based estimate impairment for plantar fascitis. I would
classify his pain as Class I, mild, based on Table 18-3, on page 575…. I do not
believe that there is any impairment to the lower extremity for his plantar fascitis
because of pain.”
On October 18, 2007 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of his left lower extremity.
In a report dated October 29, 2007, an Office medical adviser found that appellant had a
five percent impairment of his left lower extremity pursuant to the A.M.A., Guides. He adopted
Dr. Zamarin’s two percent left lower extremity impairment for a partial medial meniscectomy;
however, he rejected Dr. Zamarin’s rating of five percent impairment for patellofemoral pain at
Table 17-31, which, he stated, requires a finding of crepitation on physical examination. The
Office medical adviser added a three percent rating for persistent left knee pain for a total five
percent left lower extremity impairment.1
On February 11, 2008 the Office granted appellant a schedule award for a five percent
permanent impairment of the left lower extremity for the period September 24, 2007 to
January 2, 2008, for a total of 14.4 weeks of compensation.

1

The Board notes that the Office medical adviser incorrectly stated that Dr. Zamarin recommended three percent
impairment for plantar fascitis.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.3 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating schedule
losses.4
ANALYSIS
In this case, the Office medical adviser utilized findings made by Dr. Zamarin in his
September 24, 2007 report to render a five percent impairment left lower extremity impairment.
He relied on Dr. Zamarin’s rating of a two percent left lower extremity impairment for a partial
medial meniscectomy pursuant to Table 17-33 at page 546 and added a three percent rating for
persistent left knee pain while walking for a total five percent left lower extremity impairment.
The Office medical adviser indicated that Dr. Zamarin’s rating of five percent impairment for
patellofemoral pain at Table 17-31 was not supported by a footnote to Table 17-31, which states:
“In an individual with a history of direct trauma, a complaint of patellofemoral
pain and crepitation on physical examination, but without joint space narrowing
on x-rays, a two percent whole person or five percent lower extremity impairment
is given.”5
The Office medical adviser noted that Dr. Zamarin explicitly stated in his September 24,
2007 report that appellant did not demonstrate crepitus upon examination. His rejection of a five
percent impairment rating for crepitation under Table 17-31 was therefore proper and supported
by the record.
Accordingly, the Board holds that the Office properly found that the opinion of the Office
medical adviser constituted sufficient medical rationale to support its February 11, 2008 schedule
award decision. The Board therefore affirms the Office’s February 11, 2008 schedule award
decision of the Office, granting appellant an award for a five percent permanent impairment to
his left lower extremity.
As there is no other probative medical evidence establishing that appellant sustained any
additional permanent impairment, the Office properly found that appellant was entitled to a five
percent permanent for his left lower extremity.
2

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

3

5 U.S.C. § 8107(c)(19).

4

20 C.F.R. § 10.404.

5

A.M.A., Guides at 544.

3

CONCLUSION
The Board finds that appellant has no more than a five percent permanent impairment for
his left lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the February 11, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: December 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

